ATLANTIC AMERICAN REPORTS INCREASED NET INCOME ● Net income for the six month period ended June 30, 2013 increases to $6.9 million from $2.4 million for the comparable period of 2012 ● Life and health insurance premiums increase 14.8% in the comparable six month period ● Property and casualty insurance premiums increase 4.1% in the comparable six month period ● Operating income for the three month period ended June 30, 2013 increases 58.6% from the comparable period of 2012 ATLANTA, Georgia, August 12, 2013 - Atlantic American Corporation (Nasdaq-AAME) today reported increased second quarter and six month results.Net income for the three month period ended June 30, 2013 was $6.0 million, or $0.26 per diluted share as compared to net income of $781 thousand, or $0.03 per diluted share, for the three month period ended June 30, 2012.Net income for the six month period ended June 30, 2013 increased to $6.9 million, or $0.30 per diluted share, from net income of $2.4 million, or $0.10 per diluted share, in the comparable period of 2012.Realized investment gains contributed significantly to the increased earnings and were $5.5 million for the three month period ended June 30, 2013 versus $470 thousand for the comparable period in 2012 and $6.1 million for the six month period ended June 30, 2013 versus $1.4 million for the comparable period in 2012. Total revenues for the three month period ended June 30, 2013 were $44.6 million, increasing 27.7% from the $35.0 million for the three month period ended June 30, 2012.Insurance premiums during this quarter increased 15.1% from the comparable 2012 period premiums.For the six month period ended June 30, 2013, revenues were $81.3 million, increasing 17.0% from the comparable 2012 period revenues of $69.5 million.The increase in premiums during the three month and six month periods ended June 30, 2013 resulted primarily from increased sales of the Medicare supplement product in the life and health segment and increased commercial automobile premiums in the property and casualty segment.Operating income for the three month period ended June 30, 2013 was $609 thousand, a 58.6% increase over the $384 thousand for the comparable period of 2012; and for the six month period ended June 30, 2013 was $942 thousand, a 17.8% decrease from the $1.1 million for the comparable period of 2012. Commenting on the quarter, Hilton H. Howell, Jr., chairman, president and chief executive officer stated, “This second quarter was defined by significant realized investment gains.When long term interest rates spiked in the middle of the second quarter, we began a process of shortening up on the maturities in our investment portfolio.The disposal of certain investments which had long term maturities generated the significant gains.Although we did realize gains from our investment portfolio of $5.5 million, ultimately the decline in the value of our total portfolio in the second quarter was approximately $16.2 million.The inability to quickly reinvest the proceeds resulted in larger than average balances of cash at June 30.Consistent with previous quarters our core business revenues continued with their strong growth permitting us to continue making investments in our advertising, social media and worksite marketing initiatives.The balance of the year continues to look very promising. ” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal subsidiaries consist of American Southern Insurance Company, American Safety Insurance Company, and Bankers Fidelity Life Insurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Financial Data Three months ended Six months ended June 30, June 30, (Unaudited; In thousands, except per share data) Insurance premiums Life and health $ 49,111 $ 42,795 Property and casualty Investment income Realized investment gains, net Other income 47 36 95 65 Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax expense 73 Net income Basic earnings per common share Diluted earnings per common share Reconciliation of Net Income to non-GAAP measurements Net income $ 6,882 $ 2,438 Income tax expense 73 Realized investment gains, net Operating income June 30, December 31, Selected Balance Sheet Data Total cash and investments Insurance subsidiaries Parent and other Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
